NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


KERENE DAWES,                                )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1412
                                             )
THROY DAWES,                                 )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 21, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Manatee County;
Janette Dunnigan, Judge.

Wayne C. Golding, Sr., of The Golding Law
Group, PLC, Orlando, for Appellant.

Mara Shaughnessy of Shaughnessy Law,
PLLC, Brandon, for Appellee.


PER CURIAM.


             Affirmed.



KHOUZAM, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.